Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-10 have been examined in this application.
	The filling date of this application number recited above is 10 June 2021. Domestic Benefit/National Stage priority has been claimed for Continuation of Prior Application 16/512,841 and Foreign Priority has been claimed for Application JP-2018-234419 in the Application Data Sheet, thus the examination will be undertaken in consideration of 16 July 2019 and 14 December 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 10 June 2021 and 11 October 2022 are in compliance with the provisions of 37 CFR 1.97. The foreign patent documents and non-patent literature documents cited from the IDS filed 10 June 2021 were found in the continuation application 16/512,841. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 4-7, 9, and 10 are objected to because of the following minor informalities: “terminal identifier information” should read “store code” to be consistent with the terminology used from the Specification & Drawings and to avoid future clarification issues.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to …” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 10 (and claim 2-8 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “… the payment type data being data associated with the obtained biometric information and the terminal identifier information in advance” and “obtain the payment type data associated with the terminal identifier information and the obtained biometric information in advance”. The Specification teaches of the purchaser registering the payment type and fingerprint to be associated with the purchaser-specific code, as disclosed [Page 10 Lines 23-28 to Page 11 Lines 1-4] “The purchaser, who has executed user registration, registers the purchaser's fingerprint in the management server 20 … The management server 20 sets the fingerprint data of the purchaser, which is registered via the purchaser terminal 60, in the purchaser record 51R in which the purchaser ID of the purchaser is described” and [Page 11 Lines 25-28 to Page 12 Lines 1-13] “If a purchaser has a chance to use a credit card for payment at the stores S1 and S2, the purchaser preregisters the payment type of the credit card and the purchaser-specific code in the management server 20 … The purchaser  registers  the payment   type  and  the purchaser- specific code via the purchaser terminal 60”. However, the Specification is silent of registering or pre-registering the “terminal identifier information”, and there is no explicit disclosure to teach how the terminal identifier information could be “associated with the payment type data in advance” or be “obtained in advance”. Therefore, the claims fail to comply with the written description requirement, and clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These claim limitations merely recite that the claimed system (e.g. payment terminal, server, biometric information reader device, storage device, communication interface, processor, etc.) may be programmed or configured to perform the method, by which the claim language does not require the system to actually perform the limitations (e.g. the system “configured to” perform an action does not equate that the system has to carry out the action, but merely has to be a system capable of carrying out the action). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 9, and 10, the claims recite “a payment system, comprising:
execute payment processing in accordance with payment method data for the purchaser; and
manage the payment method data for the payment processing, including:
read biometric information of the purchaser, 
store terminal identifier information for identifying the payment terminal, 
communicate with the management, [including]:
obtain the biometric information of the purchaser, 
send an inquiry including the obtained biometric information and the terminal identifier information to the management, 
receive a response from the management in response to the, the response including the payment method data that includes payment type data for specifying the payment method of the purchaser, the payment type data being data associated with the obtained biometric information and the terminal identifier information in advance, 
obtain the payment method data from the received response, and 
execute the payment processing in accordance with the payment method specified by the payment type data included in the obtained payment method data, 
the management including:
communicate with the payment terminal, [including]:
obtain the terminal identifier information and the biometric information from the inquiry when the inquiry is received, 
obtain the payment type data associated with the terminal identifier information and the obtained biometric information in advance, 
generate the response to the received inquiry, the response including the payment method data that includes the obtained payment type data, and 
send the generated response.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, specifically under commercial or legal interactions and/or fundamental economic principles or practices. The method recited above is an interaction between a merchant and a purchaser processing a transaction, wherein the purchaser provides an authentication such as biometric information for the transaction and a payment type is selected based on the biometric information, therefore the claimed method is a sales activity between a merchant and a purchaser performing a transaction, which is a commercial interaction. Additionally, the claimed method involves transaction authentication by using purchaser’s biometric information, wherein the process of transaction authentication and/or processing is a fundamental economic practice. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “terminal”, “biometric information reader device”, “server”, “database”, “communication interface”, and “processor” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). Specifications recites the terminal may be a known configuration such as a POS terminal with a fingerprint reader device (Specifications Page 17 lines 12-15), processor may be general component such as a CPU (Specifications Page 13-14 and Figure 5), and the server is made of general computer components (Specifications Page 13 and Figure 4). The method recited by the claims are merely applying the abstract idea on generic computer components to perform generic functions, such as: receive, send, store, detect, and execute data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the generic computer components as a tool to perform the abstract idea is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the management server further includes a first database configured to store the payment method data that is in association with the biometric information of the purchaser and includes the payment type data.” The claim provides further generic computer component (e.g. first database) to perform generic functionality (e.g. store data), which is mere “apply it” to the abstract idea as similarly discussed above with its parent claim.
Claim 3 recites “wherein the second processor is configured to: search the first database by using, as search data, the biometric information of the purchaser included in the inquiry command, and detect, as a result of searching the first database, the payment method data in association with the biometric information of the purchaser included in the inquiry command from the payment terminal.” The claim provides further steps (e.g. search and detect data), which is merely using generic computer components as a tool to perform the abstract idea as similarly discussed above with its parent claim.
Claim 4 recites “wherein the management server further includes: a second database configured to store the payment type data in association with the terminal identifier information.” The claim provides further generic computer component (e.g. second database) to perform generic functionality (e.g. store data), which is mere “apply it” to the abstract idea as similarly discussed above with its parent claim.
Claim 5 recites “wherein the second processor is configured to: search the second database using the terminal identifier information included in the inquiry command, and detect, by searching the second database, the payment type data in association with the terminal identifier information included in the inquiry command.” The claim provides further steps (e.g. search and detect data), which is merely using generic computer components as a tool to perform the abstract idea as similarly discussed above with its parent claim.
Claim 6 recites “wherein the management server further includes: a first database configured to store the payment method data that is in association with the biometric information of the purchaser and includes the payment type data, and a second database configured to store the payment type data in association with the terminal identifier information.” The claim provides further generic computer component (e.g. first and second database) to perform generic functionality (e.g. store data), which is mere “apply it” to the abstract idea as similarly discussed above with its parent claim.
Claim 7 recites “wherein the second processor is configured to: search the first database using the biometric information of the purchaser included in the inquiry command, detect, by searching the first database, the payment method data in association with the biometric information of the purchaser included in the inquiry command from the payment terminal, search the second database using the terminal identifier information included in the inquiry command, and detect, by searching the second database, the payment type data in association with the terminal identifier information included in the inquiry command.” The claim provides further steps (e.g. search and detect data), which is merely using generic computer components as a tool to perform the abstract idea as similarly discussed above with its parent claim.
Claim 8 recites “wherein the second processor is configured to detect, from the payment method data detected by searching the first database, payment method data including payment type data coincident with payment type data detected as the search result of searching the second database.” The claim provides further steps (e.g. detect matching data), which is merely using generic computer components as a tool to perform the abstract idea as similarly discussed above with its parent claim.
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-8, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites mere “apply it” using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-10 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. 2007/0288320) in view of Lloyd et al. (U.S. 2017/0091764).

As per Claims 1, 9, and 10, Cooper discloses a payment system, comprising:
a payment terminal provided in a store to be used by a purchaser and configured to execute payment processing in accordance with payment method data for the purchaser (See Figure 4 - 305 "POS Workstation"); and
	a management server configured to manage the payment method data for the payment processing (See Figure 4 - 330 "Shared Client Device" and 335 "Identity Provider Service"), 
the payment terminal (See Figure 4 – 305 “POS Workstation”)  including:
	a biometric information reader device configured to read biometric information of the purchaser (See Figure 4 - 310 "Biometric Sensor"),
…
a first communication interface configured to communicate with the management server (See Figure 4 - 415 "Shared Client API"), and 
a first processor configured to:
	obtain the biometric information of the purchaser read by the biometric information reader device (Figure 5 block 525 discloses capturing the consumer's biometric information by biometric sensor by which in block 530 the POS workstation receives the biometric information), 
send an inquiry command including the obtained biometric information and the terminal identifier information to the management server via the first communication interface ([0032] "Ultimately, the POS workstation 305 may transmit the biometric information (template or captured image) to the shared client device 330 (Step 535)" see Figure 5 block 535, by which the shared client device assembles the data, and [0035] "The identity provider service 340 may receive the assembled data transmitted from the shared client device 330"), 
receive a response command from the management server in response to the inquiry command via the first communication interface, the response command including the payment method data that includes payment type data for specifying the payment method of the purchaser, the payment type data being data associated with the obtained biometric information and the terminal identifier information in advance ([0035] "If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330 … A representation of at least a portion of the information contained in the electronic wallet may then be routed to the POS workstation 305 corresponding to the transaction…In order to route the portions of the electronic wallet to the appropriate POS workstation 305 in an embodiment with multiple checkout areas at a merchant location, the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g. by using a POS workstation identification number, etc.) with each communication session" see also Figure 5 block 560 and block 565), 
obtain the payment method data from the received response command ([0035] "A representation of at least a portion of the information contained in the electronic wallet may then be routed to the POS workstation 305 corresponding to the transaction" see also Figure 5 block 565), and 
execute the payment processing in accordance with the payment method specified by the payment type data included in the obtained payment method data ([0036] "The selected payment option may then be forwarded to the POS workstation 305 which may have received the actual payment account information related to the selected payment option from the shared client device 330 in Step 565. In such an embodiment, the POS workstation 305 is able to forward transaction payment details, including the payment account information to the payment processors 350 or 355 for processing" see also Figure 5 block 570), 
the management server (See Figure 4 – 335 “Identity Provider Service”)  including:
	a second communication interface configured to communicate with the payment terminal (See Figure 4 - 435 "Identity Provider Service API"), and 
a second processor configured to:
	obtain the terminal identifier information and the biometric information from the inquiry command when the inquiry command is received from the payment terminal via the second communication interface ([0035] "In order to route the portions of the electronic wallet to the appropriate POS workstation 305 in an embodiment with multiple checkout areas at a merchant location, the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g., by using a POS workstation identification number, etc.) with each communication session" wherein the POS interfaces with the shared client device as disclosed [0025] “The POS workstation 305 may include a “thin client software” component for interfacing with the biometric sensor 310, which may be connected to a port of the POS workstation, and for interfacing with the shared client device 330”), 
obtain the payment type data associated with the terminal identifier information and the obtained biometric information in advance ([0032] "Ultimately, the POS workstation 305 may transmit the biometric information (template or captured image) to the shared client device 330 (Step 535)" see Figure 5 block 535, by which the shared client device assembles the data, and see also [0026] “The shared client device 330 may operate as a shared central processing server that is located at the merchant location and provides biometric processing and authentication communication capabilities to all POS work stations 305 at the location”, wherein as disclosed by [0035] a POS workstation identification number is tracked by the shared client device, and is included when performing the transaction, as further disclosed in Claims 23 and 32 of the prior art), 
generate the response command to the received inquiry command, the response command including the payment method data that includes the obtained payment type data ([0035] “the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330. The electronic wallet may be transmitted by the identity provider service 340 in an encrypted format, and the shared client device 330 may decrypt at least a portion of the information pertaining to the electronic wallet (e.g., payment modalities)” wherein the electronic wallet contains the consumer’s different payment modalities, as disclosed in [0002], with unique purchaser-specific code of each payment types, such as “checking account information” or [0009] “representations of one or more credit cards or debit cards”), and 
send the generated response command to the payment terminal via the second communication interface ([0035] "If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template and transmit (Step 560) the wallet to the shared client device 330" which the shared client device may send the electronic wallet data to the POS Workstation as disclosed [0035] “A representation of at least a portion of the information contained in the electronic wallet may then be routed to the POS workstation 305 corresponding to the transaction”).

Although Cooper teaches that the management server (e.g. shared client device 330) includes a storage device that stores terminal identifier information as disclosed [0035] "the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g., by using a POS workstation identification number, etc.)", Cooper may not explicitly disclose that the payment terminal includes the storage device. However, Lloyd teaches:
the payment terminal including:
a storage device configured to store terminal identifier information for identifying the payment terminal ([0093] "The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters");
the management server including:
a second processor configured to:
	obtain the terminal identifier information … from the inquiry command when the inquiry command is received from the payment terminal via the second communication interface ([0093] "Next, as illustrated by block 540, the system determines a transaction location associated the at least one transaction. In this regard, the system analyses the transaction information received at block 530 to determine the transaction location. For example, the system may determine the transaction location based on the location of the point of transaction terminal at which the user executes a transaction"), and
obtain the payment type data associated with the terminal identifier information … in advance ([0093] "In this regard the merchant may have multiple locations, each location having one or more transaction terminals, therefore, the system may compare a received transaction terminal identifier against a merchant database of point of transaction terminals and identify the merchant location").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the database to store terminal payment type data, and a second processor to search and detect terminal identifier information as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper also discloses of identifying terminals by POS identifications, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per claim 2, Cooper teaches the payment system according to claim 1, wherein the management server further includes a first database configured to store the payment method data that is in association with the biometric information of the purchaser and includes the payment type data (See Figure 3 - 345 "Database", as disclosed [0028] “The identity provider service 340 may include a database 345, for example, for the storage of consumers' registration biometric templates and/or images”). 

As per claim 3, Cooper teaches the payment system according to claim 2, wherein the second processor is configured to:
search the first database by using, as search data, the biometric information of the purchaser included in the inquiry command ([0035] "The identity provider service 340 may determine (Step 555) a match between at least a portion of the assembled data (e.g., the biometric template and the consumer identifying information) and stored information (e.g., stored biometric template and consumer identification number"), and 
detect, as a result of searching the first database, the payment method data in association with the biometric information of the purchaser included in the inquiry command from the payment terminal (Figure 5 block 555 which discloses determining a match of the payment method data to the consumer's biometric data, as disclosed [0035] “The identity provider service 340 may determine (Step 555) a match between at least a portion of the assembled data (e.g., the biometric template and the consumer identifying information) and stored information (e.g., stored biometric template and consumer identification number) … If a match is found …”). 

As per claim 4, Cooper teaches the payment system according to claim 1, wherein the management server further includes:
a second database configured to store the payment type data in association with the terminal identifier information ([0035] "the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g., by using a POS workstation identification number, etc.)"). 

As per claim 5, Cooper may not explicitly disclose, but Lloyd teaches the payment system according to claim 4, wherein the second processor is configured to:
search the second database using the terminal identifier information included in the inquiry command ([0093] "The database may be searchable and retrievable database comprising transaction terminal identifiers"), and 
detect, by searching the second database, the payment type data in association with the terminal identifier information included in the inquiry command ([0093] "The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters" wherein determining type of transactions allowed (e.g. credit, debit, etc.) is detecting a payment type for the corresponding transaction terminal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database storing payment data as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper already includes a database storing user’s biometric information to be associated with their payment data which incorporates the user’s electronic wallet comprising a plurality of payment modalities, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per claim 6, Cooper teaches the payment system according to claim 1, wherein the management server further includes:
a first database configured to store the payment method data that is in association with the biometric information of the purchaser and includes the payment type data (See Figure 3 - 345 "Database" as disclosed [0028] “The identity provider service 340 may include a database 345, for example, for the storage of consumers' registration biometric templates and/or images. As discussed for the identity provider service 155 in FIG. 1, the identity provider service 340 may determine whether a user profile match exists for a biometric template and consumer identifying information provided by a consumer at a point-of-sale at a merchant location”), and 
a second database configured to store … the terminal identifier information ([0035] "the shared client device 330 may maintain a data structure that keeps track of communication sessions and associates a checkout area (e.g., by using a POS workstation identification number, etc.)"). 

Cooper may not explicitly disclose, but Lloyd teaches:
a first database configured to store the payment method data that … includes the payment type data (See Figure 2 disclosing Token and Account Database 52 as disclosed [0062] “the user 202 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. In some embodiments the tokenization service may provide the user with a token in encrypted form for added security, such that only intended recipients (for example: tokenization service 50, issuing financial institution 20, payment device 4 or the like) may identify and/or decrypt the token data” wherein the database stores a plurality of tokens created for a user to be associated with their accounts), and 
a second database configured to store the payment type data in association with the terminal identifier information ([0093] "The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters" wherein determining type of transactions allowed (e.g. credit, debit, etc.) is detecting a payment type for the corresponding transaction terminal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize database storing payment data as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper already includes a database storing user’s biometric information to be associated with their payment data which incorporates the user’s electronic wallet comprising a plurality of payment modalities, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

As per claim 7, Cooper teaches the payment system according to claim 6, wherein the second processor is configured to:
search the first database using the biometric information of the purchaser included in the inquiry command ([0035] "The identity provider service 340 may determine (Step 555) a match between at least a portion of the assembled data (e.g., the biometric template and the consumer identifying information) and stored information (e.g., stored biometric template and consumer identification number)"), 
detect, by searching the first database, the payment method data in association with the biometric information of the purchaser included in the inquiry command from the payment terminal (Figure 5 block 555 which discloses determining a match of the payment method data to the consumer's biometric data, wherein if there is a match, then a payment method data is retrieved as disclosed [0035] “If a match is found, the identity provider service 340 may retrieve an electronic wallet associated with the matched stored biometric template”), 

Cooper may not explicitly disclose, but Lloyd discloses:
search the second database using the terminal identifier information included in the inquiry command ([0093] “The database may be searchable and retrievable database comprising transaction terminal identifiers”), and 
detect, by searching the second database, the payment type data in association with the terminal identifier information included in the inquiry command ([0093] “The database may be searchable and retrievable database comprising transaction terminal identifiers and the corresponding merchant facility location, type of transactions allowed (for example, credit card transactions, debit card transactions, digital wallet payments, token or payment credentials, card providers accepted and the like) and other parameters” wherein determining type of transactions allowed (e.g. credit, debit, etc.) is detecting a payment type for the corresponding transaction terminal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a second database to store terminal payment type data, and a second processor to search and detect terminal payment type data as in Lloyd in the system executing the method of Cooper, wherein the system of Cooper also discloses of identifying terminals by POS identifications, with the motivation of offering [0001] “to ensure the safety and protection of their customers' financial information” as taught by Lloyd over that of Cooper.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Lloyd and in view of Peterson et al. (US 20180219836 A1).

As per claim 8, Cooper may not explicitly disclose, but Peterson teaches the payment system according to claim 7, wherein the second processor is configured to detect, from the payment method data detected by searching the first database, payment method data including payment type data coincident with payment type data detected as the search result of searching the second database ([0013] “A method of transmitting and comparing data is disclosed having the steps of sending data from a first database to a first personal information gateway, the personal information gateway shredding the data according to components, each component corresponding to a matching node, sending data from a second database to a second personal information gateway, the first personal information gateway generating a first token for the data received and sending the unique token back to the database, the second personal information gateway generating a second token for the data received and sending the unique token back to the database, the personal information gateway transmitting the data to one or more matching nodes according to the corresponding component, the first personal information gateway transmitting the matching request to the one or more nodes, each matching node corresponding to a component providing a match confidence score, and the one or more nodes generating a matching table comprising data of matching first and second tokens”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize matching tokens (e.g. data) received from two different databases as in Peterson in the system executing the method of Cooper, wherein the system of Cooper discloses of different databases as disclosed in [0028] and [0035] that stores different data used to determine the payment type (e.g. matching user wallet), with the motivation of offering to [0002-0006] improve security over sharing data and information between different entities as taught by Peterson over that of Cooper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abouyounes (U.S. 2007/0284432) discloses a method and system that enable buyers to pay for goods and services using only their fingerprints at the time and location of purchase.
Dorogusker (U.S. 9,519,901) discloses methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697